Title: To George Washington from Lord Stirling, 11 March 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George

 

My dear General
New York March 11: 1776

General Lee left this place on thursday Evening last for Philadelphia, in his Way for Virginia where he is to Command. this has thrown a heavy load on my Shoulders and very unexepectedly; but I am like soon to be relived from it, as I hear Brigadier General Thompson is to be here in a day or Two. The Sudden departure of the post prevents my saying any thing at present relative to the Scituation of this place. and will only inform you that last Night three Gentlemen landed here from on Board a packet Nine weeks out from Falmouth. they say that Seven Regiments of foot amounting to about 4000. Men were Embarked and ready to Sail from Cork, about the 6th Janr. bound to the Southern Colonies, that great Brittain had engaged 4000 Hanoverians and 6000 Hessians for the American Service, and were in Treaty for 10000, Russians; that the french Ambassador at London had declared to the English Ministry that His Master did not mean to Meddle with the Quarrel between G. Brittain and her Colonies which it was Carried on with its own force But that he Could not be an Idle Spectator if any foreign Aid was made Use of. (It was not then known in London that the french had any Troops in the West India Islands.) that It was not likely any more Brittish Troops would be sent out for they had them not to spare; If these things should be true I am in hopes we shall have any Easy Summers Work to Secure the whole Continent. The Commissioners whose Number is reduced to Twenty, were to Embark about the Middle of January, it was said that they were to endeavour to Treat with the Assemblies of Colonies Seperately if possible, & even to retail out Corruption to Single Towns or families. But if this Could not Succeed; they are to Swallow the bitter Pill and Treat with Congress. adieu my dear General, the post waits. But yet, present my best Respects to Mrs Washington, Mr & Mrs Custis, Palfrey &c. and am with the Highest Esteem & Regard your Most Humble Servt

Stirling

